Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 11, 2015

                                       No. 04-14-00756-CR

                                    THE STATE OF TEXAS,
                                          Appellant

                                                 v.

                                    Courven Terrel THOMAS,
                                            Appellee

                 From the County Court At Law No 2, Guadalupe County, Texas
                                Trial Court No. CCL-14-0533
                           Honorable Frank Follis, Judge Presiding

                                          ORDER
       The appellee’s brief was originally due to be filed on May 18, 2015. On June 16, 2015,
the appellee filed his first motion for extension of time, requesting that the time to file the brief
be extended to July 15, 2015. We granted the motion. On July 15, 2015, the appellee filed his
second motion for extension of time, requesting an extension of 14 days. We granted the motion
and ordered that the brief be filed by July 29, 2015. On August 10, 2015, the appellee filed his
third motion for extension of time, requesting that the time to file the brief be extended to August
24, 2015. The motion is GRANTED. NO FURTHER EXTENSIONS OF TIME WILL BE
GRANTED. We ORDER the appellee to file his brief on or before August 24, 2015. THIS IS
THE FINAL EXTENSION OF TIME THAT THE APPELLEE WILL BE GRANTED. If the
appellee’s brief is not timely filed, we will set the appeal “at issue,” and it will be set for
submission without an appellee’s brief.

                                                      _________________________________
                                                      Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of August, 2015.


                                                      __________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court